Citation Nr: 0407938	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Son-in-Law


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served in the military forces of the Commonwealth 
of the Philippines Army from December 1941 to August 1942, 
and February 1945 to March 1945.   He was a prisoner of war 
of the Japanese Government from April 1942 to August 1942. 
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that held that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for the cause of the veteran's death.

The appellant testified before the undersigned at a September 
2003 hearing at the RO.  A copy of the transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All information and evidence necessary for equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran died in December 1987. The immediate cause of 
death is listed on the death certificate as metastatic 
carcinoma of the lungs, and the antecedent cause as pulmonary 
tuberculosis.

3.  At the time of death, service connection was in effect 
for residuals of gunshot wounds to the left forearm with 
injury to muscle groups VII and VIII and limitation of motion 
of index and middle fingers (minor) rated as 20 percent 
disabling from June 3, 1957.

4.  In an unappealed February 1988 rating decision, the RO, 
in pertinent part, denied entitlement to service connection 
for the cause of the veteran's death.

5.  Newly submitted evidence in support of the appellant's 
application to reopen the claim consists of copies of 
previously considered records, statements from the appellant, 
and testimony from the appellant and her son-in-law.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1988 rating decision is 
final. 38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C. § 
4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987)).

2.  Evidence received since the February 1988 RO decision 
with respect to service connection for cause of the veteran's 
death is not new and material; and the claim is not reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326. However, nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C.A. § 5103A(f). Although the rule is 
generally effective November 9, 2000, the amended definition 
of new and material evidence, codified at 38 C.F.R. § 
3.156(a) (2003), is not liberalizing. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA. The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date. 66 Fed. Reg. 
45,620, 45,629.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate. Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001. 66 Fed. Reg. 
45,620, 45,629. As such, they are not applicable to the 
appellant's claim to reopen, which was received in July 2001, 
before that date.

Review of the record reflects that the appellant has not 
identified any outstanding pertinent evidence. The Board also 
notes that through the statement of the case, the 
supplemental statements of the case and letters dated in 
January 2000 and a February 2001 VCAA letter, the appellant 
has been informed of the evidence and information necessary 
in order to reopen her claim and establish service 
connection. To the extent that there is a duty to notify and 
assist in the absence of new and material evidence sufficient 
to reopen the claim, the above communications from the RO to 
the appellant, have kept her apprised of what she must show 
to prevail in her claim and of what evidence the RO has 
received. These communications have provided the appellant 
with a specific explanation of the type of evidence necessary 
to reopen her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf. See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) Thus, the Board finds that the duty to assist 
and notify provisions of the VCAA have been fulfilled.




II. Law and Regulations

Service connection - Cause of Death

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310 (West Supp. 2002); 38 C.F.R. § 
3.312 (2003).

New and Material Evidence to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the limited purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

III. Analysis

At the time of the veteran's death, service connection was in 
effect for residuals of gunshot wounds to the left forearm 
with injury to muscle groups VII and VIII and limitation of 
motion of index and middle fingers (minor), rated as 20 
percent disabling from June 3, 1957.  Service connection for 
pulmonary tuberculosis (PTB) was denied in an April 1987 
rating decision.

In its February 1988 rating decision, the RO denied service 
connection for the cause of the veteran's death finding that 
there were no official records of treatment or diagnosis of 
any cancer during the veteran's military service or within 
one year of his discharge from service, and that service 
connection for PTB had previously been denied.

In a March 1988 letter to the appellant, the RO indicated 
that the appellant was not entitled to service connection 
benefits because the evidence did not show that the veteran's 
death was due to a service-connected disease or injury. The 
appellant was not entitled to nonservice-connected death 
pension benefits because this benefit is not payable to 
dependents of veterans who served with the Philippine Army or 
recognized guerrillas.

The appellant perfected an appeal on the issue of pension 
benefits, which was denied by the Board's December 1989 
decision. The claim for service connection for the cause of 
death remained unappealed, and became final.

In October 1999, the appellant filed a VA Form 21-534 to 
reopen her claim for dependence and indemnity compensation, 
death pension, and accrued benefits, (DIC). In various 
statements and testimony, the appellant asserted that the 
veteran's cause of death was related to his military service.

At the time of the February 1988 denial, the record contained 
the veteran's certificate of death; service medical records; 
record of dates of service and discharge; VA records of 
hospitalization and treatment from July 1981 to August 1981, 
July 1982 to August 1982, and July 21 - 25, 1986; records and 
examinations pertinent to the grant of service connection for 
residuals of gunshot wounds to left forearm rated as 20 
percent disabling from June 1957, and to the denial of 
service connection for additional disabilities, including PTB 
in April 1987; marriage contract; and certificate of death. 
All records were found to be negative for in-service findings 
of metastatic lung cancer or PTB.

Evidence received since the February 1988 rating decision 
consists of statements from the appellant, duplicate copies 
of VA records of hospitalization and treatment from July 1981 
to August 1981, July 1982 to August 1982, and July 21 - 25, 
1986; records of dates of military service and discharge; 
certificate of death; marriage contract, and testimony from 
the appellant and her son-in-law.

The Board acknowledges that the appellant has submitted 
evidence in the form of her testimony and that of her son in 
law, that was not previously considered in the final 
disallowance of February 1988.  However, as this testimony 
essentially parallels earlier statements and arguments, it is 
merely cumulative, and is not new and material evidence as 
requisite to reopen the claim.

In sum, the evidence submitted since the February 1988 RO 
decision is cumulative or redundant, and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. The Board concludes that 
reopening of the claim for service connection for the cause 
of the veteran's death is not in order


ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied. 



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



